OLD REPUBLIC INTERNATIONAL CORPORATION Proxy Solicited on Behalf of the Board of Directors P R O X Y Theundersigned hereby appoints KARL W. MUELLER, SPENCER LEROY III andA. C. ZUCARO or any one of them (with fullpower of substitution in each) the proxy or proxies of the undersigned to vote, as designated below, all shares of Old Republic International Corporation Common Stock that the undersigned is entitled to vote at the annual meeting of the shareholders to be held in the 22nd Floor Conference Center at the offices of Old Republic International Corporation, 307 North Michigan Avenue, Chicago, Illinois 60601, onMay 22, 2009, at 3:00 P.M., Chicago Time (CT), or at any adjournment thereof. (1)Election of Class 1 Directors. Harrington Bischof, Leo E. Knight, Jr., Charles F. Titterton, Steven R.
